Citation Nr: 0821037	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  03-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

Following a September 2004 remand, the Board denied the 
veteran's claim in a December 2006 decision.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and, in January 2008, the 
veteran's representative and the VA General Counsel filed a 
Joint Motion for Remand.  This motion was granted in a 
January 2008 Court order, and the case is again before the 
Board.

In a separate brief, received by the Board in May 2008, the 
veteran's representative requested consideration of service 
connection for a psychiatric disorder other than PTSD.  This 
is a separate matter from the claim over which the Board 
currently has jurisdiction and is referred back to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the Joint Motion granted by the Court, the veteran's 
representative and the VA General Counsel stressed that a 
March 2006 VA examination report, which contained an Axis I 
diagnosis only of schizoaffective disorder, depressive type, 
was not based on adequate consideration of the veteran's 
clinical records from 1983 that included numerous statements 
regarding his experiences in Vietnam.  The veteran's 
representative and the VA General Counsel observed that while 
the VA examiner from 2006 found almost no references to 
Vietnam in clinical records prior to 2002, several specific 
references were in fact made in 1983.  These references, 
contained in a series of private treatment records from March 
1983, were noted to include hallucinations regarding a 
comrade in Vietnam, witnessing a bridge being blown up and 
the explosion of the veteran's comrades into pieces, being 
reminded of bombs in Vietnam during thunder, and the suicide 
of a fellow soldier who was his friend.    


Given the evidence cited above, the veteran's representative 
and the VA General Counsel indicated that a remand was 
necessary for the 1983 psychiatric clinical records to be 
adequately considered by a medical examiner and that a new 
examination should be afforded.  See 38 C.F.R. § 4.2 (2007). 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A and 
38 C.F.R. § 3.159(b)(1), the need for 
additional evidence regarding the claim 
for service connection for PTSD.  This 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, in 
terms of 38 C.F.R. § 3.304(f), and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the veteran.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed PTSD.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination, particularly the 
clinical records from 1983 and all 
references to Vietnam experiences and 
recollections therein.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a multi-
axis diagnosis, including a Global 
Assessment of Functioning (GAF) score.  
The examiner must specify whether, based 
upon a review of the entire record, an 
Axis I diagnosis of PTSD is warranted.  
If a PTSD diagnosis is rendered, the 
examiner should provide a discussion of 
the stressful experiences upon which that 
diagnosis is predicated.  If a PTSD 
diagnosis is not rendered, the examiner 
should specify the rationale behind this 
determination, with references to the 
veteran's prior clinical records as 
appropriate.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



